DETAILED ACTION
Please note that since there are joint inventors in this case, all inventors must sign any patent application correspondence being filed with the USPTO and all inventors must be present during an interview. If this requirement poses a problem, examiner suggests filling out form PTO/AIA /81, which can be found online at http://www.uspto.gov/forms/aia_forms.jsp. (note: all inventors must fill out this form)
This form is to be used by pro se inventors to appoint one or more of the joint inventors as having power of attorney in the application file. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent). This power of attorney permits the appointed inventor(s) to sign all correspondence on behalf of all of the inventors. If no power of attorney is given to one or more of the joint inventors, then all of the joint inventors who are the Applicant for patent must sign any patent application correspondence being filed with the USPTO.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner has determined that Applicant is claiming more than one invention in this application. The examiner is therefore requiring Applicant to choose one invention to be examined based on the below restriction requirement. Note, that while Applicant may traverse the restriction requirement, a proper response must include a 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to an improved wireless capacitive type displacement sensor that accounts for fringing, classified in G01R 27/2605.
II. Claims 2 and 3, drawn to a method for improving capacitive sensing performance wherein the input impedance of the receiving circuity is changing during sensor operation, classified in G01D 5/24.
III. Claims 4 and 5, drawn to a method for improving capacitive type displacement sensing by indicating inconsistencies or faults in the measurements, classified in G01D 18/00.
IV. Claim 6, drawn to a method for modeling capacitive behavior by the implementation and application of deterministic fringing and nonlinear capacitance behavior models, classified in G01D 5/241.
V. Claims 7 and 10, drawn to a displacement sensor (and a method that goes into how this is being used) for providing a sensing apparatus between two or more sources to obtain data from one source at a time, classified in G01D 5/2415.
VI. Claim 8, drawn to a method for improved fault or irregularity resilience having many different types of methods, classified in G01D 5/24.
VII. Claim 9, drawn to a data optimization method for defining best, classified in G01D 5/00.
.  Claims 11-14, drawn to a modification to capacitive position sensor by the functionality of specialized slider pads and the structure of the sensor, classified in G01D 5/2415.
IX.  Claims 15-17, drawn to a modification of a capacitive position sensor by application of intentional irregularities, classified in G01D 5/241.
X.  Claim 18, drawn to a modification of capacitive position sensor to shape the slider or scale pad in such a way as to improve resistance or tolerance G01D 5/2415.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, IV, V, VI, VII, VIII, IX, and X are directed to related processes and apparatus (noting that some of these inventions have methods and apparatuses in them and some have a method that depends from an apparatus that will be discussed below). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have their own distinguishing features, design, or mode of operation that were discussed above as to what each of the methods or apparatuses were directed to as each one is distinct with respect to the others.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

No phone call was made to seek election as this restriction is complex and there are some points to be made that would help Applicant to have the best examination process upon election of their desired invention.
It has been noticed that many of the claims include the language - “improved”, “to improve”, “more accurate”, “enhancing operation”, etc… – these are all comparative words and without something to compare them to would have very little meaning in the claims.  For example, what is the improvement an improvement over?  If you just show me a single desk and say that is an improvement, how would I know that it actually is an improvement without you showing me another desk and explaining the difference.  It is recommended that applicant focus on the structures that define their invention, describing those structures in detail, then adding functionality that improves some aspect of the sensor.  For example:
A capacitive sensor, comprising: 
a first electrode; 
a dielectric; and 
a second electrode, wherein the dielectric is between the first electrode and second electrode, wherein the second electrode is moveable with respect to the first electrode so as to increase the capacitive coupling between the first and second electrodes.

Method claims must only depend from other method claims, while apparatus claims must only depend from apparatus claims (see claim 8 which is a method that appears to be depending on claim 7 which is an apparatus).  Noting that method claims should describe “method steps” which could include structure that is required for performing those method steps.  While apparatus claims should describe the structure that represents that apparatus (so in this case – the actual structure of the capacitive sensor) and functional limitations thereof.  Applicant is advised to review the claims in US Patent 8,086,417 to Seguine, which is related to capacitive sensing and also has both method and apparatus claims.  Dependent claims should state for example: 
An apparatus dependent claim could state: The capacitive displacement sensor of claim 1, ‘wherein’ (or) ‘further comprising’ 
While a method dependent claim could state: The method of claim 1, ‘wherein’ (or) ‘further comprising’
In the present application, Applicant uses parenthesis around the number when referencing back a claim in a dependent claim, but parenthesis in a claim is not part of the actual claim limitations and should not have the claim number inside of parenthesis.  
Applicant is encouraged to phone the examiner with any questions, though in order to talk, both inventors would need to be on the phone as referenced above unless PTO/AIA /81 is filled out and submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.